ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2009-05-28_ORD_01_NA_02_FR.txt.           OPINION INDIVIDUELLE COMMUNE
   DE MM. LES JUGES AL-KHASAWNEH ET SKOTNIKOV

 raduction]

 1. Nous avons voté en faveur de la décision de la Cour de ne pas indi-
 er les mesures conservatoires demandées par la Belgique. Nous sommes
pendant au regret de ne pouvoir souscrire à sa conclusion selon laquelle
   conditions requises aux fins d’indiquer des mesures conservatoires
  s’agissant d’établir si la Cour a compétence prima facie ou de recher-
 er si la requête est devenue sans objet — sont réunies.
 2. La Belgique a indiqué que le différend allégué entre elle-même et le
 négal portait sur deux éléments. Selon elle, premièrement, « le Sénégal
utient que « la décision de ... transmettre [le dossier] à l’Union afri-
  ne » ... satisfait d’une manière ou d’une autre aux exigences de l’ar-
 le 7 [de la convention contre la torture] » (CR 2009/10, p. 20, par. 13).
euxièmement, la « détermination actuelle [du Sénégal] à s’engager, fût-ce
ntement, sur la voie d’un procès pénal découle, aux yeux du Sénégal, du
mandat » que lui a conféré l’Union africaine et non directement des
 ligations qu’il tient de la convention contre la torture » (ibid.).
 3. Pour sa part, le Sénégal, tout en soulignant que « [l]e contexte du
ocès qui se prépare se déroule bien dans le cadre d’une coopération
 nafricaine — et même au-delà de l’Afrique » (CR 2009/11, p. 18,
 r. 11), a tenu
   « à cet égard à préciser, de manière définitive, et pour lever toute
   équivoque ou malentendu, pour de bon, qu’il [était] bien lié, comme
   Etat, par la convention de 1984. Le fait que l’organisation du
   procès Habré puisse impliquer une organisation comme l’Union
   africaine n’enlève absolument rien des devoirs et droits qui résultent
   pour elle de la qualité de partie à cette convention. C’est bien en
   tant que partie à la convention que la République du Sénégal
   exécute ses obligations, et non en vertu d’un mandat de l’Union
   africaine. » (Ibid.)
  outre, il a réaffirmé « sa volonté de continuer le processus en cours qui
  d’assumer intégralement ses obligations d’Etat partie à la convention
 1984 » (ibid., p. 21, par. 27).
4. La Cour, à la lumière des explications données par les Parties quant
eurs positions respectives, a accepté le fait que le différend, tel que for-
ulé par la Belgique, a cessé d’exister, même sur une base prima facie
rdonnance, par. 48).
5. Or, à la lumière de ces mêmes explications, la conclusion de la Cour
 énoncée au paragraphe précédent de l’ordonnance — selon laquelle « il
paraît prima facie qu’un différend sur l’interprétation et l’application

                                                                         26

  la convention opposait les Parties à la date du dépôt de la requête »
rdonnance, par. 47) ne semble pas bien fondée.
6. Ces explications auraient à tout le moins dû conduire la Cour à
nclure que sa compétence prima facie pour se prononcer sur le fond du
 férend ne pouvait être établie, puisqu’il y a de très sérieux doutes
 ant à l’existence d’un différend au moment du dépôt de la requête.
 tte conclusion aurait permis à l’affaire introduite par la Belgique de se
 ursuivre.
7. La Cour aurait également pu, et de façon encore plus convaincante,
nclure que, compte tenu des explications données par les Parties, il
existait aucun différend et que, par conséquent, la requête était devenue
ns objet.
8. La Cour est au contraire parvenue à ce qui constitue, selon nous,
 e conclusion peu vraisemblable, selon laquelle « les Parties semblent
anmoins continuer de s’opposer sur d’autres questions d’interprétation
  d’application de la convention contre la torture » (ibid., par. 48), et a
 ursuivi en suggérant trois de ces « autres questions », que la Belgique
a jamais présentées comme relevant d’un différend et que le Sénégal
a, par conséquent, jamais examinées comme telles.
9. Dans les affaires du Sud-Ouest africain, la Cour s’est exprimée
mme suit à propos de l’existence d’un différend :
  « il ne suffit pas que l’une des parties à une affaire contentieuse
  affirme l’existence d’un différend avec l’autre partie. La simple affir-
  mation ne suffit pas pour prouver l’existence d’un différend, tout
  comme le simple fait que l’existence d’un différend est contestée ne
  prouve pas que ce différend n’existe pas. Il n’est pas suffisant non
  plus de démontrer que les intérêts des deux parties à une telle affaire
  sont en conflit. Il faut démontrer que la réclamation de l’une des
  parties se heurte à l’opposition manifeste de l’autre. » (Sud-Ouest
  africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud),
  exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 328.)
u stade des mesures conservatoires, il suffit de démontrer cette « opposi-
 n manifeste » prima facie ; ce que la Cour n’a pas cherché à faire en
spèce.
10. Les deux premières questions sur lesquelles, selon la Cour, les
 rties continuent de s’opposer sont
  « celle du délai dans lequel les obligations prévues à l’article 7 [de la
  convention] doivent être remplies [et] celle des circonstances (diffi-
  cultés financières, juridiques ou autres) qui seraient pertinentes pour
  apprécier s’il y a eu ou non manquement auxdites obligations »
  (ordonnance, par. 48).
11. Premièrement, la Belgique n’a jamais demandé à la Cour de se pro-
 ncer sur ces points. Deuxièmement, la Cour n’a pas eu l’occasion
examiner si les vues des Parties sont en opposition manifeste à leur

                                                                        27

ard, puisque les Parties ne les ont pas abordés comme des points en
 ge qu’il appartiendrait à la Cour de régler.
12. En ce qui concerne le « délai », il faudra sans doute un certain
mps pour porter l’affaire de M. Habré devant un tribunal. Mais cela
est pas l’objet d’un différend entre les Parties. En fait, le Sénégal affirme
 e les déclarations de son président, qui ont alarmé la Belgique, visaient
accélérer le processus engagé en vue d’organiser le procès de M. Habré,
  obtenant l’assistance que l’Union africaine lui avait promise pour que
 procès se tienne au nom de l’Afrique. La Cour a tenu compte de cette
plication du Sénégal dans sa décision de ne pas indiquer les mesures
nservatoires que la Belgique lui a demandées (ordonnance, par. 70). Il
existe pas non plus de différend relatif à des « difficultés juridiques ». Le
négal, dans un délai assez bref, a adopté une législation établissant la
mpétence universelle qui lui permet de poursuivre M. Habré. Les ques-
 ns financières concernant l’organisation du procès sont toujours en
spens. La Belgique reconnaît que ces questions sont réelles et qu’elles
 ivent être réglées ; elle affirme en outre travailler avec l’Union euro-
enne pour aider le Sénégal à les résoudre, même si elle soutient que le
ût de l’organisation du procès tel qu’évalué par celui-ci est excessif. Il
  ste effectivement un problème à résoudre, mais il ne s’agit pas d’un
 férend que la Belgique demande à la Cour de régler. Naturellement,
 us n’examinons pas les « autres difficultés » que la Cour a mentionnées
ns les préciser, puisque nous ignorons de quoi il s’agit.
13. Quant à savoir si ces questions non litigieuses du « délai » et des
 irconstances » pourraient être « pertinentes pour apprécier s’il y a eu ou
 n manquement auxdites obligations [en vertu de l’article 2 de la conven-
 n] », il suffit de rappeler que la Belgique elle-même reconnaît la « déter-
 nation [du Sénégal] à s’engager, fût-ce lentement, sur la voie d’un pro-
s pénal » et qu’elle note l’existence d’un problème dans l’opinion qu’elle
ête au Sénégal selon laquelle cette détermination découle « du « man-
 t » que lui a conféré l’Union africaine et non directement des obliga-
 ns qu’il tient de la convention contre la torture » (voir paragraphe 2
 dessus). Cette allégation a été démentie par le Sénégal et elle n’est pas
nsidérée par la Cour comme un élément d’un différend (voir paragra-
 es 3 et 4 ci-dessus). En conséquence, la Cour évoque à tort selon nous
   manquement hypothétique du Sénégal aux obligations qu’il tient de la
nvention contre la torture.
14. La troisième question sur laquelle, selon la Cour, les vues des
 rties continuent apparemment de diverger porte sur « la façon dont le
négal devrait s’acquitter de ses obligations conventionnelles » (ordon-
 nce, par. 48). Par principe, un différend (à savoir « un désaccord sur un
 int de droit ou de fait, une contradiction, une opposition de thèses juri-
ques ou d’intérêts entre deux » parties (Concessions Mavrommatis en
  lestine, arrêt no 2, 1924, C.P.J.I. série A no 2, p. 11)) ne saurait en
 cun cas être désigné simplement de manière si imprécise.
15. Certes, ainsi que la Cour a eu l’occasion de le souligner, « [l]’exis-
nce d’un différend international demande à être établie objectivement »

                                                                          28

 terprétation des traités de paix conclus avec la Bulgarie, la Hongrie et
Roumanie, première phase, avis consultatif, C.I.J. Recueil 1950, p. 74).
  effet, la Cour est tenue de procéder à une telle détermination. Ce fai-
nt, même sur une base prima facie, la Cour est censée agir avec dili-
nce et précision. Nous n’estimons pas que la conclusion de la Cour
mplisse, en l’espèce, une condition si évidente.
16. Enfin, nous tenons à exprimer l’espoir que le maintien de cette
 aire au rôle de la Cour ne dissuadera pas les éventuels donateurs de
êter assistance au Sénégal pour organiser le procès de M. Habré.

                            (Signé) Awn Shawkat AL-KHASAWNEH.
                                 (Signé) Leonid SKOTNIKOV.




                                                                      29

